Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.2999 Filed 04/13/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 United States of America,

                     Plaintiff,                Criminal Case No. 17-CR-20053
 v.
                                               Honorable Stephen J. Murphy, III
 D-1     Cheryl Cheatham,

                     Defendant.


                        United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release (ECF No. 398)

      Defendant Cheryl Cheatham was the most trusted and relied upon courier for

 prolific drug traffickers Darryl and Jerome Terrell. Cheatham was arrested

 transporting 17 kilograms of cocaine, but that significant seizure was only a

 fraction of the drugs she delivered to the father-son duo to distribute. Cheatham

 has served less than five years of her 12-year prison sentence. Some of Cheatham’s

 medical conditions made her more susceptible to severe complications from

 Covid-19 and while in prison Cheatham contracted the virus and was hospitalized

 for five days. Fortunately, she has recovered, received her first dose of the

 Moderna vaccine, and has consistent medical treatment with doctors who are

 familiar with her health history at FCI Dublin in California, where she is serving

 her sentence.
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3000 Filed 04/13/21 Page 2 of 19




    Given Cheatham’s recovery from Covid-19 and her vaccination schedule her

 circumstances are no longer “extraordinary and compelling” reasons for release

 under § 3582, despite her otherwise qualifying conditions. The § 3553(a) factors

 also do not support her early release, particularly her long remaining sentence for a

 serious drug offense. The Court should deny her motion for compassionate release.

                                     Background

                                        Offense

        Cheatham regularly traveled to Detroit to deliver suitcases full of cocaine to

 the Terrells to distribute. Cheatham was the ideal courier. She appeared to be an

 unsuspecting traveler, but she was really a seasoned drug trafficker. DEA agents

 arrested Cheatham on October 14, 2016, with 17 kilograms of cocaine. (PSR ¶ 14)

 Agents identified at least 39 other round trips Cheatham made to Detroit in just 18

 months. (Id. ¶ 21). If Cheatham delivered a similar amount each time, she likely

 brought more than 650 kilograms of cocaine to Detroit that ended up on the streets,

 but she was conservatively only held responsible for an estimated 195 kilograms

 (an estimated five kilograms for each prior trip). (Id. ¶ 22). Cheatham’s bank

 records showed she profited from her deliveries – depositing at least $70,000 of

 unexplained income into her account during that time frame. Cheatham was

 ordered detained pending trial. (ECF No. 8). She remained in custody since her

 arrest. (Id. ¶¶ 2-3).

                                           2
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3001 Filed 04/13/21 Page 3 of 19




                                      Procedure

    On August 28, 2017, Cheatham pleaded guilty to conspiring to distribute at

 least five kilograms of cocaine which required her to serve a minimum of ten years

 in prison. (ECF No. 73: Plea Agreement, PgID. 326, 330). On December 20, 2017,

 the Court sentenced her to 12 years in prison. (ECF No. 116: Judgment). Cheatham

 is currently incarcerated at FCI Dublin in California. She has served less than five

 years of her 12-year prison sentence. Her projected release date isn’t until January

 2027, with credit for good conduct. On June 13, 2020, Cheatham petitioned the

 Warden at FCI Dublin for compassionate release based on her health conditions

 including COPD, asthma, and high blood pressure in light of concerns about

 contracting Covid-19. (Gov. Ex. 1: Cheatham’s Petition). On July 2, 2020, the

 Warden denied Cheatham’s request for early release. (Gov. Ex. 2: Warden’s

 Denial). Cheatham subsequently contracted Covid-19 and on December 18, 2020,

 was hospitalized for five days. As of December 23, 2020, she was deemed

 recovered and returned to FCI Dublin where Cheatham continues to receive

 attention for any medical needs.

    On March 30, 2021, the Court docketed Cheatham’s motion for compassionate

 release and request for appointed counsel. (ECF No. 398). The Court did not

 appoint counsel and ordered the government to respond by April 13, 2021. (ECF

 No. 399).

                                           3
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3002 Filed 04/13/21 Page 4 of 19




       Because Cheatham filed her motion more than 30 days after her request for a

 reduction in sentence to the Bureau of Prisons (BOP) she has exhausted her

 administrative remedies. But Cheatham should not be granted compassionate

 release.

                                        Argument

 I.      The BOP determined Cheatham should not be released even when
         operating under expansive directives to identify suitable inmates for
         home confinement.

      Covid-19 is prevalent in society and despite its best efforts to protect its inmates

 like all other institutions, penal and otherwise, the BOP has not been able to

 eliminate the risks from Covid-19 completely. In the face of Covid-19 the BOP

 implemented a detailed protocol to help protect inmates and try to minimize the

 virus’s spread in its facilities. BOP Covid-19 Modified Operations Website. Wilson

 v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). But for those who are infected

 the BOP has endeavored to ensure those inmates receive any required medical care

 during these difficult times.

      Operating under expansive directives from the Attorney General, the BOP has

 assessed its entire population to increase the placement of inmates in home

 confinement who face the most risk from Covid-19 (based on age and

 vulnerability), pose the least danger to public safety, and can safely be granted

 home confinement. Coronavirus Aid, Relief, and Economic Security Act (CARES


                                             4
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3003 Filed 04/13/21 Page 5 of 19




 Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020); (03-

 26-2020 Directive to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1).

       The BOP has focused on the inmates who have the highest risk factors for

 Covid-19 and are least likely to engage in new criminal activity. The BOP has

 released more than 7,399 inmates on home confinement (last visited April 8,

 2021). As the Sixth Circuit stressed, these efforts show that “[t]he system is

 working as it should”: “A policy problem appeared, and policy solutions emerged.”

 United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

       But even in light of those directives, the BOP did not release Cheatham on their

 own volition and denied her request when she applied. The BOP must also

 consider an inmate’s criminal history, violations during prior supervision, and any

 disciplinary record while at the BOP as indicative of whether the inmate would

 abide by the terms of home confinement if released. Here, the BOP’s

 determination that Cheatham was not an appropriate candidate for release should

 be given deference by this Court.

 II.      The Court should deny Cheatham’s motion for compassionate release.

          A. Because Cheatham recovered from Covid-19 and received her first
             vaccine dose her circumstances are no longer “extraordinary and
             compelling.”

       The First Step Act of 2018 allows a defendant to file a motion with the Court

 for compassionate release if the BOP does not. Inmate initiated motions for


                                             5
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3004 Filed 04/13/21 Page 6 of 19




 compassionate release require issue specific administrative exhaustion. If a

 defendant moves for compassionate release under 18 U.S.C. §3582(c)(1)(A), the

 district court may not act on the motion unless the defendant files it “after” either

 completing the administrative process within the BOP or waiting 30 days from

 when the warden at his facility received his request. This requirement is mandatory

 and “must be enforced when the government raises it. United States v. Alam, 960

 F.3d 831, 832-36 (6th Cir. 2020) accord United States v. Raia, 954 F.3d 595-97

 (3d Cir. 2020). The timing of Cheatham’s motion is proper.

    Resolving a properly filed motion for compassionate release on the merits

 involves a “three-step inquiry”: a district court must (1) “find that extraordinary

 and compelling reasons warrant a sentence reduction,” (2) “ensure that such a

 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission,” and (3) “consider all relevant sentencing factors listed in 18 U.S.C.

 § 3553(a).” Elias, ___ F.3d ___, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan.

 6, 2021); 18 U.S.C. § 3582(c)(1)(A). In Elias, 2021 WL 50169, at *2, the Sixth

 Circuit held that USSG § 1B1.13 is not an “applicable” policy statement for

 defendant-initiated motions for compassionate release, so there is no policy

 statement to analyze under the second prong of the Elias test.

    For a defendant to show that their circumstances meet the first strict statutory

 criteria they must show their reasons are “extraordinary”—meaning exceptional or

                                            6
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3005 Filed 04/13/21 Page 7 of 19




 uncommon. United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D.

 Mich. Apr. 22, 2020); United States v. Sapp, No. 14-CR-20520, 2020 WL 515935,

 at *3 (E.D. Mich. Jan. 31, 2020). A defendant must also show their reasons are

 “compelling”—meaning “so great that irreparable harm or injustice would result if

 the relief is not granted.” Sapp, 2020 WL 515935, at *3. In the pretrial-release

 context, the Sixth Circuit has already addressed what qualifies as a “compelling”

 reason for release based on Covid-19. United States v. McGowan, No. 20-1617,

 2020 WL 3867515, at *2 (6th Cir. July 8, 2020); Bothra, 2020 WL 2611545, at *2.

 That analysis considers (1) the “original grounds” for the defendant’s

 incarceration; (2) the “specificity” of [her] “stated Covid-19 concerns”; (3) the

 extent to which the proposed release plan would “mitigate or exacerbate” [her] risk

 from Covid-19; and (4) the risk from Covid-19 that [a] release would pose to

 others. McGowan, 2020 WL 3867515, at *2. A defendant must establish both

 criteria to satisfy the statute’s eligibility threshold.

    i.      Cheatham’s age and medical condition made her more susceptible to
            Covid-19.

    Cheatham’s age (67) and her COPD would have otherwise been considered

 “extraordinary and compelling” under the statute, but because she has recovered

 from Covid-19 and received her first vaccination her circumstances no longer

 qualify.



                                              7
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3006 Filed 04/13/21 Page 8 of 19




     Cheatham is 67 years old and her medical records establish she has COPD,

 which the CDC has confirmed are risk factors that can make you more likely to get

 severely ill from Covid-19. It’s also possible her primary essential hypertension

 could have made Cheatham more likely to get severely ill from Covid-19.

 Moderate to severe asthma can be an increased risk factor, but Cheatham’s medical

 records do not note the severity of her asthma. Cheatham referenced a history of

 emphysema in her motion, but medical records do not confirm she has been

 diagnosed with that condition. (ECF No. 398: Defendant’s Motion, PgID. 2976).

 None of Cheatham’s other health issues, such as her osteoarthritis, nor her

 psychiatric history, including her schizophrenia and bi-polar disorder, qualify as

 higher risk conditions. See CDC Risk Factors (as updated). (Gov. Sealed Ex. 3:

 BOP Medical Records, pg. 74).

     Cheatham unfortunately contracted Covid-19. Cheatham first exhibited

 symptoms on December 11, 2020 and was placed in isolation after a Rapid test

 confirmed she was positive for Covid-19. (Id. at pgs. 11, 21-22, 190). Staff at FCI

 Dublin monitored Cheatham’s condition and consistently checked her oxygen

 saturation (SaO2 – level of oxygen in blood) levels 1. (Id. at pgs. 9, 110, 173-75).

 Cheatham was hospitalized on December 18, 2020, when her condition


 1
  An individual’s oxygen saturation should be above 94 at a healthy level. Some
 Covid-19 patients can experience hypoxia (insufficient blood flow of the lungs’
 airways and blood vessels within the lungs).
                                         8
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3007 Filed 04/13/21 Page 9 of 19




 deteriorated. (Id. at pgs. 11-12, 16). She remained in the hospital for five days

 until she recovered. (Id. at pgs. 359, 364, 378- 398-99, 404, 412, 421). During her

 stay Cheatham was treated with supplemental oxygen, but she was never placed on

 a ventilator. (Id. at pgs. 10, 363, 368-74, 426).

    Other courts in this district have denied compassionate release for defendants

 who were also hospitalized for longer periods due to Covid-19 and had to be

 placed on a ventilator. See United States v. Dawson, No. 19-20180, 2020 WL

 3410771 (E.D. Mich. June 22, 2020) (J. Cleland) (insulin dependent diabetic,

 hospitalized and was on respirator. Release denied after removed from respirator,

 but while still in hospital.); United States v. Smith, No. 17-CR-20753, 2020 WL

 5440331 (E.D. Mich. Sept. 10, 2020) (J. Ludington) (54 years old, obese,

 hospitalized for more than 30 days and was on respirator during stay. Release

 denied after returned to FCI despite lingering effects of Covid-19). Fortunately,

 Cheatham’s condition was never as severe as either Defendants’ who other Courts

 would not release, making her case for release even less persuasive.

    ii.     Cheatham recovered from Covid-19.

          Cheatham was able to return to FCI Dublin on December 23, 2020. When

 she was discharged, she was prescribed five liters of oxygen and advised to

 continue steroids for five days. (Gov. Sealed Ex. 3: BOP Medical Records, pg. 3).

 Cheatham was still isolated from the rest of the inmate population and her


                                            9
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3008 Filed 04/13/21 Page 10 of 19




 condition was closely monitored. Medical staff assessed Cheatham’s condition

 daily. Her vitals were all within normal limits and she maintained normal

 saturation levels without supplemental oxygen. (Id. at pgs. 7, 154-170, 255, 258,

 279, 289-90, 303-11). Cheatham continued to improve and was weaned off

 supplemental oxygen after January 4, 2021. (Id. at pg. 290). Medical records show

 that not only did medical staff diligently monitor Cheatham before and after she

 was hospitalized, she has routinely received preventative routine screenings and

 consistent medical treatment by staff who are familiar with her health history.

    Cheatham having recovered from Covid-19, developed natural immunity, and

 even before she received her first vaccine dose was not likely to be reinfected. The

 CDC has indicated that while some cases of reinfection have been reported, the

 risk is rare. See https://www.cdc.gov/coronavirus/2019-ncov/your-

 health/reinfection.html. And a recent study published by the National Institute of

 Health has shown that individuals who recovered from Covid-19 may have natural

 immunity for at least 6-8 months. See https://www.nih.gov/news-events/nih-

 research-matters/lasting-immunity-found-after-recovery-covid-19.

    Another Court found a defendant failed to establish “extraordinary and

 compelling” reasons for release after recovering from Covid-19. See United States

 v. Green, No. 13-20606, 2020 WL 5769141, at *2 (E.D. Mich. Sept. 28, 2020)

 (Edmunds, J.) (finding defendant failed to show “extraordinary and compelling

                                          10
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3009 Filed 04/13/21 Page 11 of 19




 reasons,” in part because “even if Defendant has a heightened risk for severe

 illness from the virus, this risk did not manifest itself when Defendant contracted

 the virus,” and observing “[i]t is unclear whether a person can be re-infected with

 Covid-19, but patients infected with other similar viruses are unlikely to be re-

 infected shortly after they recover”). Cheatham’s recovery from Covid-19 negates

 her previously “extraordinary and compelling” reasons for release.

     iii.   Cheatham received her first Covid-19 vaccination.

     Most importantly, Cheatham received her first dose of the Moderna vaccine on

 March 30, 2021. (Gov. Ex. 4: Vaccination Record). She should receive her second

 dose on or about April 30, 2021 2. By May 14, 2021, Cheatham will be considered

 fully vaccinated according to the CDC. The Moderna vaccine has been found in

 clinical trials to be 94.1% effective at preventing illness in those not previously

 infected. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

 vaccines/Moderna.html. And even one dose of the Moderna vaccine provides

 robust protection for someone like Cheatham who has already recovered from

 Covid-19. Research even suggests prior Covid patients may not need a second

 dose. See https://www.webmd.com/vaccines/covid-19-

 vaccine/news/20210211/youve-had-covid-1-vaccine-dose-may-be-enough;


 2
  Moderna is a two dose vaccine series separated by 28 days. See
 https://www.cdc.gov/vaccines/covid-19/info-by-product/moderna/index.html

                                           11
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3010 Filed 04/13/21 Page 12 of 19




 https://www.nytimes.com/2021/02/01/health/have-you-had-covid-19-

 coronavirus.html. And in more promising news, the Moderna vaccine provides

 protection against some of the more contagious strains of the virus, including the

 U.K variant and two identified in California. See

 https://www.npr.org/sections/coronavirus-live-

 updates/2021/01/25/960341384/moderna-finds-covid-19-vaccine-less-effective-

 against-variant-found-in-south-afr; https://corporate.dukehealth.org/news/study-

 finds-two-covid-vaccines-effective-against-variant-arising-california.

    Cheatham’s natural immunity has only been boosted by the efficacy of the

 Moderna vaccine. And like the period of potential natural immunity, it was just

 found that the Moderna vaccine provides at least six months of protection. But at

 this point that is just a floor, not a ceiling. Vaccine protection could last longer.

 See Moderna COVID Vaccine Offers Protection for at Least 6 Months: Study |

 Health News | US News.

    As inmates begin to receive vaccinations some Courts in this District have found

 their circumstances no longer qualify as “extraordinary and compelling,” because

 their risk has been mitigated, even if their underlying medical conditions made them

 more at risk for severe illness from Covid-19. See United States v. Smith, No. 17-

 20753, 2021 WL 364636 (E.D. Mich. Feb. 3, 2021) (J. Ludington) (Defendant’s

 vaccination (two doses of the Moderna vaccine) against Covid-19 precludes the

                                            12
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3011 Filed 04/13/21 Page 13 of 19




 argument that his susceptibility to the disease is “extraordinary and compelling” for

 purposes of 3582(c)(1)(A)); United States v. Goston, No. 15-20694, 2021 WL

 872215 at *2 (E.D. Mich. Mar. 9, 2021) (J. Levy) (Defendant’s access to [and refusal

 of] the Covid-19 vaccination mitigates any extraordinary and compelling reasons

 that might otherwise justify release); United States v. McGill, 2021 WL 662182, at

 *5 (D. Md. Feb. 19, 2021) (relief denied because the defendant has a measure of

 immunity conferred by recovering from COVID-19, and receiving the first dose of

 the vaccine).

    Now that Cheatham has recovered from Covid-19 and had the benefit of natural

 immunity until she received the vaccine, her risk has likewise been mitigated and

 her case is no longer ‘extraordinary or compelling.”

    Cheatham’s release plan does nothing to help her case. She proposes she return

 to live with her daughter, the same person she resided with when she crisscrossed

 the country each month delivering drugs. (ECF No. 398: Defendant’s Motion,

 PgID. 2976; PSR ¶ 69). See Smith, No. 17-20753, 2021 WL 364636 (Denial also

 based on Defendant’s failure to identify how his living circumstances would differ

 from those that preceded his conviction). Cheatham is right that at 67 she should be

 too old to engage in further criminal activity, but that is the same thing her family

 told her when she was committed this offense in her mid-60s. (ECF 398:

 Defendant’s Motion, PgID. 2976; PSR ¶ 68).

                                           13
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3012 Filed 04/13/21 Page 14 of 19




    iv.    The BOP continues to take precautionary measures to mitigate the
           spread of Covid-19.

    In addition to Cheatham’s low risk of re-infection, FCI Dublin, like all other

 BOP institutions, continues to take measures to try to reduce the spread of Covid-

 19, including restricted movement within and between its facilities. Wilson, 961

 F.3d at 834. Asymptomatic inmates who arrive at a facility are placed in quarantine

 for a minimum of 14 days, while symptomatic inmates are evaluated and treated

 while isolated from other inmates until testing negative for Covid-19 or being

 cleared by medical staff under the CDC’s criteria. Id. Within its facilities, the BOP

 has “modified operations to maximize physical distancing, including staggering

 meal and recreation times, instating grab-and-go meals, and establishing quarantine

 and isolation procedures.” Id. Staff and inmates are issued face masks to wear in

 public areas. See BOP FAQs: Correcting Myths and Misinformation. When

 visitation is permitted at an institution, the visits are non-contact, require masks,

 and social distancing between inmates and visitors is enforced, either via the use of

 plexiglass (or similar barriers), or physical distancing (i.e., six feet apart). Visitors

 are screened for Covid-19 symptoms and their temperature is checked and if sick

 are not allowed to visit. But to ensure that relationships and communication are

 maintained throughout this disruption, the BOP has increased inmates’ telephone

 allowance to 500 minutes per month, and legal visits are accommodated upon
                                            14
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3013 Filed 04/13/21 Page 15 of 19




 request. See BOP Modified Operations. It is unclear how releasing Cheatham to

 her daughter would better mitigate any future exposure to Covid-19, especially

 given Cheatham’s protection as a result of the vaccine she received from the BOP.

       Furthermore, even in the face of this pandemic, this Court must also weigh

 whether the sentencing factors undermine release. And in Cheatham’s case they

 do.

 III.     The factors in 18 U.S.C. § 3553(a) strongly weigh against compassionate
          release.

       Even when an inmate has shown “extraordinary and compelling reasons,” she is

 still not entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that release is

 appropriate. 18 U.S.C. § 3582(c)(1)(A). A defendant’s failure to establish that the

 § 3553(a) factors support relief is an independent basis for denying compassionate

 release. United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020); accord

 United States v. Austin, 825 F. App’x 324, 325–27 (6th Cir. 2020) (upholding a

 district court’s denial of compassionate release based on the § 3553(a) factors);

 United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (same). An

 assessment of the § 3553(a) factors alone should still disqualify Cheatham.

       Cheatham’s offense was serious— so serious that Congress mandated a

 minimum sentence of ten years imprisonment. The Court should not undermine

 that by releasing Cheatham early. And Cheatham’s long remaining sentence –
                                           15
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3014 Filed 04/13/21 Page 16 of 19




 approximately six years – weighs heavily against release. The Sixth Circuit has

 repeatedly upheld the denial of compassionate release under § 3553(a) when a

 defendant has a long remaining sentence, including in a recent published decision.

 Ruffin, 978 F.3d at 1008; accord Kincaid, 802 F. App’x at 188–89; Austin, 825 F.

 App’x at 326; see also United States v. Kincaid, 805 F. App’x 394, 395–96 (6th

 Cir. 2020) (“[W]e don’t think [the defendant] raises a close question.”). This is

 because the original sentence already reflects the district court’s evaluation of “the

 need to provide just punishment, the need to reflect the seriousness of the offense,

 and the need to promote respect for the law” under § 3553(a). Kincaid, 802 F.

 App’x at 188; accord Ruffin, 978 F.3d at 1008.

    The plain language of the compassionate-release statute makes the point even

 more directly: it requires that the defendant’s reasons for release “warrant such a

 reduction” in the sentence. 18 U.S.C. § 3582(c)(1)(A)(i). That inquiry depends, at

 least in part, on the length of time remaining on the defendant’s sentence, requiring

 him to justify the magnitude of his requested sentence reduction. Id. So Cheatham

 who has served less than half of her sentence must show that her reasons for

 release are so powerful that they “warrant” a “reduction” of that size. Id.

    Cheatham’s age and health conditions do not undermine the continued need to

 protect the public from her future crimes. Despite her pre-existing physical

 conditions and mental health issues, Cheatham committed the instant offense well

                                           16
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3015 Filed 04/13/21 Page 17 of 19




 into her 60s. And at the time this Court sentenced her to 12 years in prison,

 Cheatham already had a lengthy criminal history that included six prior felony

 convictions. (PSR ¶ 98). While the nature of the convictions (shop lifting) are not

 the most eggregious offenses, Cheatham’s contact with law enforcement and

 criminal history is extensive, spanning 30 years of her adult life. Cheatham was

 repeatedly placed under court supervision, but continued to engage in criminal

 conduct. She also used aliases when interacting with law enforcement, and failed

 to appear for scheduled court dates. (Id. ¶ 40).

    Cheatham’s record casts significant doubt on whether she would abide by

 release conditions if released from custody and are an independent basis to deny

 her request for release.

 IV.   If the Court were to grant Cheatham’s motion, it should order a 14-day
       quarantine before release.

    If the Court were inclined to grant Cheatham’s motion despite the government’s

 arguments above, the Court should order that he be subjected to a 14-day

 quarantine before release.

                                      Conclusion

    Dantzler’s motion should be denied.

                                         Respectfully submitted,

                                         Saima Mohsin
                                         Acting United States Attorney


                                           17
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3016 Filed 04/13/21 Page 18 of 19




                                     s/ Andrea Hutting
                                     Andrea Hutting
                                     Assistant United States Attorneys
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226
                                     313-226-9110 phone
                                     andrea.hutting@usdoj.gov
                                     P68606

    Dated: April 13, 2021




                            CERTIFICATE OF SERVICE




                                      18
Case 2:17-cr-20053-SJM-MKM ECF No. 402, PageID.3017 Filed 04/13/21 Page 19 of 19




       I hereby certify that on April 13, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system and mailed a copy

 of this response to the defendant as follows:

    Cheryl Cheatham
    Inmate # 55071-039
    F.C.I. Dublin
    5701 8th Street – Camp Parks
    Dublin, CA 94568


                                                 s/Andrea Hutting
                                                 Andrea Hutting
                                                 Assistant United States Attorney
                                                 211 W. Fort Street, Suite 2001
                                                 Detroit, MI 48226
                                                 313-226-9110 phone
                                                 andrea.hutting@usdoj.gov




                                          19
